Citation Nr: 1001826	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an automobile allowance or specially adapted 
equipment.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for entitlement to an automobile allowance or 
specially adapted equipment.



FINDINGS OF FACT

1.  The Veteran is currently service-connected for chronic 
obstructive pulmonary disease (COPD), rated as 100 percent 
disabling; neuroma of suture status post left testicle 
suspected torsion repair, rated as 10 percent disabling; 
neuropathy of the medial femoral cutaneous nerve and genital 
femoral nerve, rated as 10 percent disabling; an abdominal 
scar, rated as noncompensable; and a left forehead laceration 
scar, rated as noncompensable.

2.  Permanent impairment of vision in both eyes, including 
vision of 20/200 or less in the better eye with corrective 
glasses or vision of 20/200 or better with a field defect, 
has not been demonstrated by the competent medical evidence 
of record.

3.  Ankylosis of at least one knee or one hip has not been 
demonstrated by the competent medical evidence of record.

4.  The competent medical evidence of record indicates that 
the Veteran's service connected disabilities have not 
resulted in the permanent loss or loss of use of at least one 
hand or foot. 


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350, 3.808 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in an December 2005 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his claim for entitlement to a 
grant for automobile or adaptive equipment.  This letter 
informed him of what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the Veteran in obtaining evidence from other 
agencies.  In addition, this letter informed him that he 
should submit any information relevant to his claims.  This 
letter provided proper pre-adjudication notice to the Veteran 
accordance with Pelegrini.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has substantiated his status as a 
veteran.  The second and third elements of Dingess notice 
were provided in the pre-adjudication December 2005 letter.  
The remaining elements of proper Dingess notice were provided 
in the November 2006 letter, following the initial 
adjudication of the Veteran's claim, and were not 
subsequently readjudicated.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.  
However, as the instant claim is being denied, and no rating 
or effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, VA 
treatment records, various private treatment records and 
Social Security Administration (SSA) records have been 
obtained.  He has been afforded several VA examinations and 
sufficient medical opinions have been obtained.  Although the 
Veteran has indicated his disagreement with the denial of his 
claim for automobile and adaptive equipment, he has not 
stated that his symptoms have worsened since the last VA 
examination.
 
As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claim.

Automobile or Adaptive Equipment Claim

The Veteran contends that he is unable to use his lower 
extremities due to the severity of his COPD.

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran is entitled to adaptive 
equipment if he has ankylosis of at least one knee or one hip 
due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

The report of a September 2002 SSA disability examination 
shows that no vision limitations were noted.

At a February 2006 VA respiratory examination the Veteran 
reported using a rolling walker to ambulate for the past few 
months.  He reported using a cane while at home.  Knee pain, 
ankle pain or joint swelling were denied.  Various aches and 
pains in his lower extremities were reported and attributed 
by him to his previous groin surgery.  

Examination of the lower extremities was negative for edema, 
joint swelling, joint disorder or complaints of joint pain.  
Reflexes were symmetrical and muscle strength was normal.  
Vibratory and tactile sensation were intact.  There were no 
signs of vascular insufficiency in the foot.  Dorsalis pedis 
and posterior tibial pulsations were felt in both feet.  He 
ambulated without a limp.  

Following this examination and a review of the Veteran's 
claims file, the examiner noted that there was no evidence of 
a primary propulsion defect, namely the loss of use of his 
lower extremities from local disease, neurological deficits 
or a primary muscular disorder.  The examiner further opined 
that the weakness resulting from COPD was a generalized 
disability with poor oxygen-carbon dioxide exchange of the 
diseased lung and was not a localized phenomenon.

Ambulation using a walker or a cane was reported by the 
Veteran in a September 2006 VA peripheral nerves examination.  
He reported that he also used a wheelchair due to COPD.

Leg discomfort when walking was reported in an October 2006 
VA treatment note.

The Veteran has not alleged, nor does the record establish, 
that he suffers from vision impairment, loss of use of a 
hand, the actual loss of a foot, complete ankylosis of two 
major joints in his lower extremity or that at least one of 
his hips or that his knees were ankylosed which would entitle 
him to automotive or adaptive equipment.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(a); (b)(1)(iv).  

As such, the permanent loss of use of at least one foot is 
required for this benefit to be granted.

The competent medical evidence of record does not establish 
that the Veteran's service-connected disabilities have caused 
the permanent loss of use of at least one of his feet.  The 
February 2006 VA examiner determined noted that there was no 
edema, swelling, joint pain or joint disorder in his lower 
extremities.  His lower extremity muscle strength and 
sensation were intact.  There was no evidence of foot drop, 
inability to dorsiflex the foot, loss or weakened abduction 
of the foot or anesthesia covering the entire dorsum of the 
foot and toes which would constitute loss of use.  The 
February 2006 VA examiner noted that there was no localized 
phenomenon in the lower extremities which would prevent the 
use of a foot.  Moreover, in both his February 2006 and 
September 2006 VA examinations and in the October 2006 VA 
treatment note the Veteran reported being able to ambulate 
with the use of various assistive devices.

The Veteran's representative contends that the service-
connected pulmonary disorder prevents the Veteran from 
balancing and propelling on his lower extremities and that 
VA's finding he is not entitled to the requested benefits as 
there was no localized lower extremity disability is 
inconsistent with Congressional intent.  The examiner's 
finding of no deficit localized to the lower extremities is 
consistent with a finding that the Veteran would not be 
equally well served by amputation at the site of election.  
In other words an amputation of the foot with prosthetic 
would not have any effect on disability that was the result 
of a generalized weakness attributable to COPD.  In addition 
the findings of normal leg function, belie a finding that 
COPD causes any diminution in function of the feet.  

The Veteran also does not have actual loss of use.  As 
discussed above, the Veteran reported being able to ambulate, 
at least on occasion, with the use of a cane or rolling 
walker and was observed ambulating during the February 2006 
examination and no actual deficit has been reported on the 
lower extremity.

As the evidence is against finding that the Veteran has loss 
of use of his foot, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


